Title: From Alexander Hamilton to Colonel Timothy Pickering, [27 November 1780]
From: Hamilton, Alexander
To: Pickering, Timothy



[Preakness, New Jersey, November 27, 1780]
Dr. Sir,

The General desires you will have the boats removed from Doddes to Pompton as speedily as you can & from thence as soon as possible to Kings ferry. The Officer of the Jersey light infantry will take your orders. He will remain in the neighbourhood of Pompton till the Jersey Brigade arrives.
Alx Hamilton   Aide De Camp
Hd. Qrs. Nov 27. 80
The Qr. M General

